Case 2:19-cv-10071-VAP-RAO Document 19 Filed 02/24/20 Page 1 of 6 Page ID #:83



     Aaron D. Aftergood (239853)
1      aaron@aftergoodesq.com
     THE AFTERGOOD LAW FIRM
2    1880 Century Park East, Suite 200
     Los Angeles, CA 90067
3    Telephone: (310) 550-5221
     Facsimile: (310) 496-2840
4
     Patrick H. Peluso (admitted pro hac vice)
5      ppeluso@woodrowpeluso.com
     Taylor T. Smith (admitted pro hac vice)
6      tsmith@woodrowpeluso.com
     WOODROW & PELUSO, LLC
7    3900 East Mexico Avenue, Suite 300
     Denver, Colorado 80210
8    Telephone: (720) 213-0676
     Facsimile: (303) 927-0809
9
     Attorneys for Plaintiff and the Class
10
11                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
12                               WESTERN DIVISION
13
     Tracy Eggleston, individually and on
14                                                        Case No. 2:19-cv-10071-VAP-RAO
     behalf of all others similarly situated,
15
                                    Plaintiff,               NOTICE OF MOTION AND
16                                                           MOTION FOR EXTENSION OF
17   v.                                                      TIME TO EFFECTUATE
                                                             SERVICE OF PROCESS
18
     Direct Protect Security and
19   Surveillance, Inc., a California                        Date: March 23, 2020
     corporation,                                            Time: 2:00 p.m.
20                                                           Judge: Hon. Virginia A. Phillips
21                                  Defendant.               Courtroom: 8A
                                                             Complaint Filed: November 25, 2019
22
23         PLEASE TAKE NOTICE that on Monday, March 23, 2020, at 2:00 p.m.,

24   or as soon thereafter as counsel may be heard, counsel for Plaintiff Tracy Eggleston

25   (Plaintiff” or “Eggleston”) shall appear before the Honorable Virginia A. Phillips or

26   any judge sitting in her stead in Courtroom 8A of the United States District Court

27   for the Central District of California, 350 W. 1st Street, Los Angeles, CA 90012,

28
                 Notice of Motion and Motion for Extension of Time to Effectuate Service of Process
                                                       -1-
Case 2:19-cv-10071-VAP-RAO Document 19 Filed 02/24/20 Page 2 of 6 Page ID #:84




1    and present Plaintiff’s Motion for Extension of Time to Effectuate Service of
2    Process.
3          The undersigned further states that that compliance with Local Rule 7-3 is
4    not feasible because Direct Protect Security and Surveillance, Inc. has not yet
5    appeared in this litigation.
6          This Motion is based on this Notice and Motion, the attached Memorandum
7    of Points and Authorities and exhibits, oral argument of counsel, and any other
8    matter that may be submitted at the hearing.
9
10                                                   Respectfully submitted,
11
12   Dated: February 24, 2020                        Tracy Eggleston, individually and on behalf
                                                     of all others similarly situated,
13
14                                          By:       /s/ Patrick H. Peluso
                                                     One of Plaintiff’s Attorneys
15
16                                                   Aaron D. Aftergood (239853)
                                                       aaron@aftergoodesq.com
17                                                   THE AFTERGOOD LAW FIRM
                                                     1880 Century Park East, Suite 200
18                                                   Los Angeles, CA 90067
                                                     Telephone: (310) 550-5221
19                                                   Facsimile: (310) 496-2840

20                                                   Patrick H. Peluso (admitted pro hac vice)
                                                       ppeluso@woodrowpeluso.com
21                                                   Taylor T. Smith (admitted pro hac vice)
                                                       tsmith@woodrowpeluso.com
22                                                   WOODROW & PELUSO, LLC
                                                     3900 East Mexico Avenue, Suite 300
23                                                   Denver, Colorado 80210
                                                     Telephone: (720) 213-0676
24                                                   Facsimile: (303) 927-0809

25                                                   Attorneys for Plaintiff and the Class

26
27
28
                 Notice of Motion and Motion for Extension of Time to Effectuate Service of Process
                                                       -2-
Case 2:19-cv-10071-VAP-RAO Document 19 Filed 02/24/20 Page 3 of 6 Page ID #:85




1                 MEMORANDUM OF POINTS AND AUTHORITIES
2          On November 25, 2019, Plaintiff Tracy Eggleston (Plaintiff” or “Eggleston”)
3    brought this alleged class action lawsuit alleging wide-scale violations of the
4    Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA” or “Act”).
5    (Dkt. 1.) Despite repeated attempts at service, Plaintiff has been unable to serve
6    Defendant Direct Protect Security and Surveillance, Inc. (“Defendant” or “Direct
7    Protect”). Therefore, Plaintiff respectfully requests an additional sixty (60) days to
8    effectuate service of process.
9    I.    Factual and Procedural History
10         Plaintiff filed this action on November 25, 2019 (dkt. 1), which placed the
11   deadline to serve all Defendants on February 24, 2020. Plaintiff, via process server,
12   first attempted service upon Defendant’s registered agent on December 5, 2019.
13   (Dkt. 16-2.) During the first attempt, the process server spoke with an individual at
14   the home (via a Ring Doorbell System) who stated that the registered agent was not
15   home at the moment but that he could try back tomorrow. (Id.) Thus, the server
16   confirmed that the address was accurate. Thereafter, the server attempted service at
17   the address on four other occasions—including December 7, 2019, December 9,
18   2019, December 12, 2019, and December 14, 2019. (Id.) During each attempt,
19   Defendant’s registered agent was either not home or would not answer the door
20   despite the lights being on at the home. (Id.)
21         Based upon her inability to effectuate service, Plaintiff filed a Motion for
22   Alternative Service upon the Defendant on January 20, 2020. (Dkt. 16.) On
23   February 24, 2020, the Court issued an order denying Plaintiff’s Motion for
24   Alternative Service. (Dkt. 18.) The Court reasoned that Plaintiff failed to
25   demonstrate reasonable diligence in its initial service attempts. (Id.) Based upon
26   these facts, Plaintiff now respectfully requests an additional sixty (60) days to
27   effectuate service of process.
28
                 Notice of Motion and Motion for Extension of Time to Effectuate Service of Process
                                                       -3-
Case 2:19-cv-10071-VAP-RAO Document 19 Filed 02/24/20 Page 4 of 6 Page ID #:86




1    II.   Argument
2          Fed. R. Civ. P. 4 provides that if a defendant has not been served within 90
3    days after the complaint is filed the Court must dismiss the action without prejudice
4    or order that service be made within a specified time. Fed. R. Civ. P. 4(m). Further,
5    if the plaintiff shows good cause for the failure, the Court must extend the time for
6    service. Id. Thus, Rule 4(m) provides two avenues of relief. First, if a Plaintiff
7    shows “good cause” for the failure to effectuate service, a “court must extend the
8    time for service for an appropriate period.” Coley v. Baca, No. CV09-08595 CAS
9    AJW, 2011 WL 651457, at *2 (C.D. Cal. Jan. 11, 2011), report and
10   recommendation adopted, No. CV 09-08595 CAS AJW, 2011 WL 641686 (C.D.
11   Cal. Feb. 11, 2011). Second, “[i]n the absence of good cause, a district court ‘has
12   the discretion to dismiss without prejudice or to extend the time period.’” Id.
13   (emphasis added).
14         In the Ninth Circuit, “‘[a]t a minimum, ‘good cause’ means excusable
15   neglect.’” In re Sheehan, 253 F.3d 507, 512 (9th Cir. 2001) (quoting Boudette v.
16   Barnette, 923 F.2d 754, 756 (9th Cir.1991)). However, “a plaintiff may be required
17   to show the following factors in order to bring the excuse to the level of good cause:
18   ‘(a) the party to be served received actual notice of the lawsuit; (b) the defendant
19   would suffer no prejudice; and (c) plaintiff would be severely prejudiced if his
20   complaint were dismissed.’” Id. (citation omitted).
21         Here, Plaintiff has worked to effectuate service upon the Defendant. That is,
22   she, via process server, confirmed the Defendant’s registered agent address and
23   attempted service on five occasions. It was clear after five attempts that Defendant
24   was avoiding service. Thereafter, Plaintiff filed a Motion for Alternative Service on
25   January 20, 2020. The motion sought permission to effectuate service upon the
26   Defendant via the California Secretary of State. (Dkt. 16.) On February 24, 2020,
27   the Court issued its Order denying Plaintiff’s Motion. (Dkt. 18.) Thus, it cannot be
28
                 Notice of Motion and Motion for Extension of Time to Effectuate Service of Process
                                                       -4-
Case 2:19-cv-10071-VAP-RAO Document 19 Filed 02/24/20 Page 5 of 6 Page ID #:87




1    said that Plaintiff simply failed to attempt service. Indeed, just the opposite is true.
2    Here, Plaintiff attempted service on multiple occasions and sought relief from the
3    Court to effectuate alternative service. At the very least, Plaintiff’s conduct rises to
4    the level of excusable neglect. In short, good cause exists to extend the deadline for
5    service. Further, if extended, Plaintiff will attempt to locate and serve the
6    Defendant’s second Director, James Melad.
7           Moreover, the factors that courts may choose to analyze also argue in favor
8    of granting an extension. First, while Defendant has not received actual notice of
9    this lawsuit, it is worth noting that the Defendant’s registered agent and director
10   repeatedly refused to open his door at his own residence. As such, Defendant’s
11   attempts to evade service should not be rewarded. Second, the Defendant would not
12   suffer any prejudice at all. That is, the statute of limitations has not run on
13   Plaintiff’s claims and the result of a dismissal would only be to re-file the
14   Complaint, which again unfairly rewards the Defendant’s attempts to avoid service.
15   Finally, Plaintiff would suffer prejudice should the Court choose to dismiss the
16   case. That prejudice includes—the additional passage of time to re-file the case and
17   the costs associated with re-filing. When weighing these factors, it is clear that an
18   extension of the deadline is warranted. Moreover, the denial of an extension is
19   likely to end with re-filing the same case in the same Court and obtaining an
20   additional 90-days to again effectuate service.
21          In short, good cause exists to extend Plaintiff’s deadline to serve the
22   Defendant. Therefore the Court should grant Plaintiff a 60-day extension of the
23   deadline to serve Defendant until April 22, 2020.
24   III.   Conclusion
25          Therefore, Plaintiff respectfully requests that the Court grant the present
26   motion and extend the deadline for Plaintiff to effectuate service upon Defendant
27   Direct Protect until April 22, 2020, and for such additional relief as the Court deems
28
                 Notice of Motion and Motion for Extension of Time to Effectuate Service of Process
                                                       -5-
Case 2:19-cv-10071-VAP-RAO Document 19 Filed 02/24/20 Page 6 of 6 Page ID #:88




1    necessary and just.
2                                                   Respectfully submitted,
3
4    Dated: February 24, 2020                       Tracy Eggleston, individually and on behalf
                                                    of all others similarly situated,
5
6                                          By:       /s/ Patrick H. Peluso
                                                    One of Plaintiff’s Attorneys
7
8                                                   Aaron D. Aftergood (239853)
                                                      aaron@aftergoodesq.com
9                                                   THE AFTERGOOD LAW FIRM
                                                    1880 Century Park East, Suite 200
10                                                  Los Angeles, CA 90067
                                                    Telephone: (310) 550-5221
11                                                  Facsimile: (310) 496-2840

12                                                  Patrick H. Peluso (admitted pro hac vice)
                                                      ppeluso@woodrowpeluso.com
13                                                  Taylor T. Smith (admitted pro hac vice)
                                                      tsmith@woodrowpeluso.com
14                                                  WOODROW & PELUSO, LLC
                                                    3900 East Mexico Avenue, Suite 300
15                                                  Denver, Colorado 80210
                                                    Telephone: (720) 213-0675
16                                                  Facsimile: (303) 927-0809

17                                                  Attorneys for Plaintiff and the Class

18
19
20                                CERTIFICATE OF SERVICE
21         The undersigned hereby certifies that a true and correct copy of the above
22   titled document was served upon counsel of record by filing such papers via the
23   Court’s ECF system on February 24, 2020.
24                                                  /s/ Patrick H. Peluso
25
26
27
28
                Notice of Motion and Motion for Extension of Time to Effectuate Service of Process
                                                      -6-
